Citation Nr: 1427514	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-02 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1975.  The Veteran then served on active duty for training (ACDUTRA) from September 1976 to January 1977.  The Veteran then served on active duty from April 1977 to August 1979.  The Veteran then served on ACDUTRA from August 12, 1989, to August 26, 1989.  The Veteran then had a period of active duty in the Persian Gulf from November 1990 to September 1991.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for hypertension.  The RO assigned an initial noncompensable (0 percent) disability rating for the hypertension, retroactively effective from October 22, 2007, the date of the Veteran's service connection claim for hypertension.  The May 2008 rating decision also denied service connection for diabetes mellitus and sleep apnea.  The Veteran filed Notice of Disagreements (NODs) in July 2008 and November 2008, appealing the initial disability rating assigned for the hypertension and the service connection denials of diabetes mellitus and sleep apnea.  The RO issued a Statement of the Case (SOC) on these issues in February 2011.  In February 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO issued another rating decision in February 2011, which increased the disability rating for the hypertension to 10 percent, retroactively effective from October 22, 2007.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).
In June 2012, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the local RO.  A copy of the hearing transcript has been associated with the claims file.

Following the most recent readjudication of these issues in the October 2011 Supplemental SOC (SSOC) by the Agency of Original Jurisdiction (AOJ), additional lay and medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a May 2014 statement.  38 C.F.R. §§ 20.800, 20.1304 (2013).

In a December 2012 medical opinion, the Veteran's VA treating physician opined that the Veteran "is likely incapacitated for gainful employment due to multiple active medical conditions."  In his Social Security Administration (SSA) disability benefits application, the Veteran stated that he is limited in his ability to work due, in pertinent part, to his high blood pressure.  High blood pressure is related to the Veteran's service-connected hypertension, which is currently on appeal.  Thus, the Board finds that this evidence raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In February 2011, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, a subsequent October 2011 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).
The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Second, at his Board hearing, the Veteran reported recent VA outpatient treatment for the disorders on appeal.  On remand, all pertinent VA treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Third, regarding his diabetes mellitus claim, at his Board hearing, the Veteran testified to receiving private treatment from Dr. H.I. in Dover, Delaware, for his diabetes mellitus in 2005.  These records are not currently located in the claims file, and attempts to obtain these records have not been made.  Upon remand, attempts to obtain these pertinent records must be made.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Fourth, regarding the service connection claims, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

Here, the Veteran has current diagnoses related to his diabetes mellitus and sleep apnea.  Since filing his service connection claims in October 2007, the Veteran was diagnosed with diabetes mellitus in November 2008 and sleep apnea in January 2008 by the VA Medical Centers (VAMCs).  Regarding an in-service incurrence of the sleep apnea, the Veteran testified at his hearing to have trouble breathing during his sleep while he was stationed in the Persian Gulf during his final period of active duty.  In a September 2010 statement, the Veteran argued that his sleep problems were caused by chemicals and burning of oils from his service in the Persian Gulf.  The Veteran's ex-wife submitted a statement dated in November 2008 in which she described the Veteran's sleep problems, which began shortly after his return from the Persian Gulf.  Regarding an in-service incurrence of the diabetes mellitus, at his Board hearing, the Veteran testified to experiencing spikes in his blood sugars during service in which he would pass out.  The Veteran also reported that he experienced headaches and tiredness during his service in the Persian Gulf, which were early symptoms of his diabetes mellitus.  The Veteran's service treatment records (STRs) document headaches and tiredness in February 1991 and March 1991, when the Veteran was stationed in the Persian Gulf.  

There are no VA etiology examinations of record with respect to the Veteran's diabetes mellitus and sleep apnea claims.  As the record establishes the existence of current diagnoses and in-service incurrences, VA examinations are required to determine the etiology of the currently diagnosed diabetes mellitus and sleep apnea.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

Fifth, regarding the hypertension claim, the Veteran's last VA examination to assess the current severity of his service-connected hypertension was in January 2008.  This examination is now over six years old.  Additionally, since that examination, in November 2010 and April 2012, the Veteran went to the VA emergency room for treatment of his high blood pressure.  This suggests to the Board that the Veteran's hypertension is currently more severe than is evidenced by the examinations of record.  At his Board hearing, the Veteran also argued that his hypertension was more severe than currently demonstrated by the record.  The Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's hypertension.  An additional VA examination is therefore necessary to determine the current severity of the service-connected hypertension.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

Finally, regarding the TDIU claim, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected disabilities, to include his hypertension, which is currently on appeal.  Although the Veteran has been afforded VA examinations, and a medical opinion regarding the effect of his low back and radiculopathy on his employability (see October 2013 VA medical opinion), a medical opinion regarding the total effect of his service-connected disabilities on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.  
The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.  

2.  Obtain all pertinent VA outpatient treatment records from the Philadelphia, Pennsylvania, VAMC, dated since November 2008 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Columbia, South Carolina, VAMC, to include the VA Orangeburg, South Carolina, Community-Based Outpatient Clinic (CBOC), dated since December 2013 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Wilmington, Delaware, VAMC, dated since September 2011 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the New York, New York, VAMC, dated since December 2007 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Baltimore, Maryland, VAMC, dated since October 2009 that have not been secured for inclusion in the record.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and ask that he provide the name and address of Dr. H.I. from Dover, Delaware, who treated him for his diabetes mellitus in 2005, as described at his Board hearing.  If the Veteran provides information that properly identifies the custodian of these records, then attempt to obtain any record that have been properly identified by the Veteran, after securing any necessary authorizations.  If no medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, schedule the Veteran for a VA examination to ascertain the etiology of the Veteran's currently diagnosed diabetes mellitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and offer opinions addressing whether:
* Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed diabetes mellitus is related to his active military service, to include the February 1991 and March 1991 complaints of headaches and tiredness in his STRs?

* Is it at least as likely as not that the Veteran's diabetes mellitus manifested to a compensable degree within one year of his military discharge in September 1991?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the examiner should specifically cite each reference material utilized.  If the examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

5.  After obtaining the above records, schedule the Veteran for a VA examination to ascertain the etiology of the Veteran's currently diagnosed sleep apnea.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and offer an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed sleep apnea is related to his active military service, to include any chemicals or burning of oils that occurred while the Veteran was stationed in the Persian Gulf during his final period of active duty? 

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the examiner should specifically cite each reference material utilized.  If the examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

6.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected hypertension.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 7101.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

7.  After obtaining the above records, schedule the Veteran for a VA examination in order to assist in evaluating the effect of his service-connected disabilities (hypertension; PTSD; degenerative joint disease of the low back; radiculopathy of the left lower extremity; radiculopathy of the right lower extremity) on his employability.    
Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the functional impairment resulting solely from the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render him unemployable.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

8.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



